UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 9, 2014 Oil States International, Inc. (Exact name of registrant as specified in its charter) Delaware 1-16337 76-0476605 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Three Allen Center 333 Clay Street, Suite 4620, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713) 652-0582 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4©) Item8.01Other Events. On June 9, 2014, Oil States International, Inc. (the “Company”) issued a press release announcing that it had redeemed the remaining $103,931,000, or 17.32%, of its original $600 million 6.5% Senior Notes due 2019 (the “2019 Notes”) and the remaining $150,000, or 0.04%, of its original $366 million 5.125% Senior Notes due 2023 (the “2023 Notes”). For each $1,000 principal amount of the 2019 Notes, the redemption price was $1,050.19 in cash, including accrued and unpaid interest, up to, but excluding, the redemption date of June 9, 2014. For each $1,000 principal amount of the 2023 Notes, the redemption price was $1,166.84 in cash, including accrued and unpaid interest, up to, but excluding, the redemption date of June 9, 2014. The Company funded the redemption through borrowings under its revolving credit facility and available cash on hand. A copy of the press release issued by Oil States on June 9, 2014 announcing that Oil States had redeemed the remaining $103,931,000, or 17.32%, of its 2019 Notes and the remaining $150,000, or 0.04%, of its 2023 Notes is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits. See “Exhibit Index” attached to this Current Report on Form 8-K, which is incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Oil States International, Inc. /s/
